Office Action Summary
The following is a non-final office action.  Currently Claims 1-9 and 17-20 are pending and are examined below.   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/22 has been entered.

Response to Amendments
	Applicant’s amendments are acknowledged.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of performing algorithmic steps to make a prediction.
The following steps are directed to applying an algorithm which includes stacking (i.e. an ensemble modelling approach) to generate a risk prediction.
Processing data to normalize it	
Providing data to a base classifier group
	Predicting using the base classifier group
	Analyzing the predictions for false negatives and adjusting the base classifier
	Providing the adjusted predictions to a meta classifier
	Returning a prediction from the meta classifier
	Comparing the final predictions to a pre-determined risk threshold
	Applying a high-risk label to high risk appointments
 These are directed to an abstract idea which is a mental process (e.g. gathering and processing data with algorithmic steps in order to generate a risk prediction. ) as it can practically be performed in the human mind.   
This judicial exception is not integrated into a practical application because the use of generic computer elements for receiving and processing the data as claimed is merely implementing the abstract idea steps in the manner of “apply it”.  The recitation of accessing a data store merely implements the abstract idea in the manner of apply it.    
The claims do not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. The additional elements simply perform generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f). 
The recording of patient data, accessing data, and creating a replica recite elements for retrieving and storing and thus amount to insignificant extrasolution data gathering/storing activities to the judicial exception.  
The repeating continuously to automatically audit and provide updated predictions at pre-determined intervals and upon demand request is performing repetitive calculations, and mere data gathering/data exchange and insignificant extrasolution activities which do not provide significantly more to the abstract idea (See MPEP 2106.05(g)); and these limitations are equivalent to receiving/transmitting data and are well-understood routine and conventional which do not provide significantly more to the abstract idea (See MPEP 2106.05(d)). 
The read replica continuously queries the data store to reflect changes in the data in real-time are mere data gathering/data exchange and insignificant extrasolution activities which do not provide significantly more to the abstract idea (See MPEP 2106.05(g)); and these limitations are equivalent to receiving/transmitting data and are well-understood routine and conventional which do not provide significantly more to the abstract idea (See MPEP 2106.05(d)). 
The compiling final predictions into a communicable payload and returning the payload using an API is generically gathering and transmitting of data. 
The displaying amounts to insignificant extrasolution data presenting activities to the judicial exception. 
The specification does not provide any indication that the data store, interface, display are anything other than off the shelf computer components and the Symantec, TLI and OIP Techs court decisions referenced in MPEP 2106.05d indicate that mere collection, receipt, storage and transmission of data, such as generating an output or presenting a display are well-understood, routine and conventional functions when claimed in a merely generic manner, as they are here.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive, process, transmit and display data and thus do not provide an inventive concept in the claims.   
Claims 17-20 recite similar limitations to claims 1-9 above and are rejected under the same rationale.  Claims 17-20 recite generic software for performing the method steps, which does not integrate the abstract idea into a practical application or provide significantly more. The elements for retrieving and storing data amount to well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(ll).   The use of generic computer apparatus/software elements to perform the claim limitations merely implement the abstract idea in the manner of ‘apply it’, without significantly more. 
Taken as a whole and in any ordered combination, the claim limitations recite an abstract idea without significantly more.  An overview of the claimed invention is shown here in Figure 14:
                     
    PNG
    media_image1.png
    848
    539
    media_image1.png
    Greyscale

Here the claimed invention uses a modelling approach whereby three models are performed in parallel.  Then a final (meta) model is used to generate a final prediction.  The use of generic computer components (e.g. a network for transmitting and a generic computer for managing/processing the data) as additional elements do not integrate the abstract idea into a practical application or provide significantly more.
A review of applicant’s website notes that the “PredictiveIQ” performs predictions “days and weeks” before appointment (i.e. the problem being solved is not a real-time problem.  A person could manually perform the steps of the method with pencil and paper to generate a prediction “days and weeks” in advance of an appointment).

    PNG
    media_image2.png
    622
    1076
    media_image2.png
    Greyscale

Such activities are squarely within the realm of abstract ideas, like (1) the risk hedging in Bilski v. Kappas, 130 S. Ct. 3218 (2010); (2) the intermediated settlement in Alice, 573 U.S. at 220; (3) verifying credit card transactions in CyberSource, 654 F.3d 1366, 1370 (Fed. Cir. 2011); (4) guaranteeing transactions in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014); (5) distributing products over the Internet in
Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014); (6) determining a price of a product offered to a purchasing organization in Versata Dev. Grp., Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015); and (7) pricing a product for sale in OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015). Predicting customer behavior is also a building block of a market economy and, like risk hedging and intermediated settlement, is an "abstract idea" beyond the scope of§ 101. See Alice, 573 U.S. at 220.
See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d at 1372-73 ("[A] method that can be performed by human thought alone is merely an abstract idea and is not patent-eligible under§ 101."); see also In re Comiskey, 554 F.3d 967, 979 (Fed. Cir. 2009) ("[M]ental processes-or processes of human thinking-standing alone are not patentable even if they have practical application."); Gottschalkv. Benson, 409 U.S. 63, 67 (1972) ("Phenomena of nature, ... mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work" (emphasis added).).  Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource, 654 F.3d at 1375 ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").
Additionally, the above limitations have been deemed by the courts as routine and conventional activity (see MPEP 2106.05)
i. Receiving or transmitting data over a network, e.g., using the Internet to transmit or gather data,
ii. Performing repetitive calculations,
iii. Electronic recordkeeping, (e.g. managing data records in a generic database)
iv. Storing and retrieving information in memory (from Versata which stored information in a database).
The repeating continuously to automatically audit and provide updated predictions at pre-determined intervals and upon demand request (claim 4) is performing repetitive calculations, and mere data gathering/data exchange and insignificant extrasolution activities which do not provide significantly more to the abstract idea (See MPEP 2106.05(g)); and these limitations are equivalent to receiving/transmitting data and are well-understood routine and conventional which do not provide significantly more to the abstract idea (See MPEP 2106.05(d)).
The read replica continuously queries the data store to reflect changes in the data in real-time (claim 4) are mere data gathering/data exchange and insignificant extrasolution activities which do not provide significantly more to the abstract idea (See MPEP 2106.05(g)); and these limitations are equivalent to receiving/transmitting data and are well-understood routine and conventional which do not provide significantly more to the abstract idea (See MPEP 2106.05(d)).
The compiling final predictions into a communicable payload and returning the payload using an API is generically gathering and transmitting data, and insignificant extrasolution activities which do not provide significantly more to the abstract idea (See MPEP 2106.05(g)); these limitations are equivalent to receiving/transmitting data and are well-understood routine and conventional which do not provide significantly more to the abstract idea (See MPEP 2106.05(d)).
Since the claimed invention embodies an abstract idea whose embodiment on a computer does not integrate the abstract idea into a practical application or provide significantly more, the claimed invention is patent ineligible under 35 USC 101.
  
Response to Arguments
Applicant argues “only a small portion” of the claims can practically be performed in the human mind and cites Example 37.     
Examiner responds the majority of the limitations of the claim are part of the abstract idea of performing algorithmic steps to make a prediction.  The claims are not analogous to Claim 2 of Example 37, which reflects rearranging icons on a GUI based on memory allocations, because the pending claims do not address any technical problems associated with this concept.  
The additional elements in the claims are simply using a computer as a tool to apply the abstract idea, and implemented in a conventional, generic manner. The recording, accessing data and creating a replica recite elements for retrieving and storing and thus amount to insignificant extrasolution data gathering/storing activities to the judicial exception.   The repeating continuously to automatically audit and provide updated predictions at pre-determined intervals and upon demand request is performing repetitive calculations, and mere data gathering/data exchange and insignificant extrasolution activities which do not provide significantly more to the abstract idea (See MPEP 2106.05(g)); and these limitations are equivalent to receiving/transmitting data and are well-understood routine and conventional which do not provide significantly more to the abstract idea (See MPEP 2106.05(d)).  
The read replica continuously queries the data store to reflect changes in the data in real-time are mere data gathering/data exchange and insignificant extrasolution activities which do not provide significantly more to the abstract idea (See MPEP 2106.05(g)); and these limitations are equivalent to receiving/transmitting data and are well-understood routine and conventional which do not provide significantly more to the abstract idea (See MPEP 2106.05(d)).				
The compiling final predictions into a communicable payload and returning the payload using an API is generically gathering and transmitting. The displaying amounts to insignificant extrasolution data presenting activities to the judicial exception.
The specification does not provide any indication that the data store, interface, display are anything other than off the shelf computer components and the Symantec, TLI and OIP Techs court decisions referenced in MPEP 2106.05d indicate that mere collection, receipt, storage and transmission of data, such as generating an output or presenting a display are well-understood, routine and conventional functions when claimed in a merely generic manner, as they are here.
Examiner additionally notes the claims do not pertain to Ex Parte Hannun.  The abstract idea in the instant case is simply performing algorithmic steps to generate a risk prediction with additional elements related to storing, accessing, updating, and transmitting.
Unlike Claim 1 of Example 40- Adaptive Monitoring of Network Traffic Data- the pending claims do not recite elements that reflect technical improvements to the art associated with network traffic volume. Instead, the claims are limited to addressing business issues associated with performing algorithmic steps to make a prediction, with generic additional elements for storing, accessing, updating, and transmitting.
Unlike the 2-factor authentication system for an ATM device - the claims are limited to addressing business issues associated with performing algorithmic steps to make a prediction with generic additional elements for storing, accessing, updating, and transmitting.  The recording, accessing data and creating a replica recite elements for retrieving and storing and thus amount to insignificant extrasolution data gathering/storing activities to the judicial exception.  
Prior Art: 
Applicant’s arguments with respect to the newly added limitations have been fully considered but are non-persuasive in view of reevaluation of Gupta (See 103 Rejection) and newly added reference Keohane. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made...

Claims 1, 2, 5-8, 17, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being obvious over
“Optimizing outpatient appointment system using machine learning algorithms and scheduling rules: A prescriptive analytics framework”  S Srinivas, AR Ravindran - Expert Systems with Applications, 2018 – Elsevier (hereinafter Srinivas) in view of  “The Wald problem and the equivalence of sequential sampling and Ex-Ante Information Costs” S Morris, P Strack – Feb 2019 – SSRN (hereinafter Morris) in view of Gupte (2020/0117748) in view of Keohane (US Patent 7725342)
 
	Regarding Claim 1, Srinivas teaches
 	1. A method for predicting high risk appointments, the method comprising:
accessing a data store comprising patient data and appointment data;
page 248 column 1

    PNG
    media_image3.png
    376
    760
    media_image3.png
    Greyscale

Here the patient data and appointment data is obtained from a data store (i.e. electronic health records from a scheduling system).
creating a read replica of the data store;
page 248 column 1 and page 247 column 2 (below), the fact that the data is obtained from health records and publicly available datasets suggests this is a “read” replica (i.e. they are not writing data to these datasets but rather just obtaining a copy of the data).
pre-processing data from the read replica resulting in normalized data; 
page 247 column 2:

    PNG
    media_image4.png
    306
    756
    media_image4.png
    Greyscale

providing the normalized data to a base classifier group;
page 249 column 1:

    PNG
    media_image5.png
    212
    753
    media_image5.png
    Greyscale

predicting risk probabilities by the base classifier group resulting in initial predictions;
page 251 column 2:

    PNG
    media_image6.png
    158
    755
    media_image6.png
    Greyscale

Here “stacking” is the use of a base classifier group (i.e. either neural networks, gradient boosting or random forest – see claim 5 below) in order to obtain a prediction from one of the base group classifiers.
analyzing the initial predictions by false negative classifiers;
page 252

    PNG
    media_image7.png
    222
    753
    media_image7.png
    Greyscale

Srinivas teaches applying Type II (i.e. false negative) tests to the predictive models.
returning a final prediction from the meta-classifier
	page 252 column 2-classifications of patients
	
    PNG
    media_image8.png
    187
    749
    media_image8.png
    Greyscale

Srinivas teaches using a meta-classifier in order to provide a no-show prediction.
Srinivas does not explicitly state: wherein pre-processing comprises removing data
However, after the initial modelling effort Srinivas teaches evaluating the features as per dropping unnecessary features 
page 252

    PNG
    media_image9.png
    431
    758
    media_image9.png
    Greyscale

The variables indicating a correlation with risk of no show means that the other variables (i.e. features) are eliminated as having any impact on risk of a no-show.
	It would have been obvious to one of ordinary art to have further modified the teachings of Srinivas to have included eliminating features in the preprocessing that would not have provided indication of a correlation as being at risk of a no-show because it would have provided the benefit of reducing the amount of data to be processed to provide the prediction.
applying a high-risk label to high risk appointments  (247(2)-248(1), 255(2)- ML algorithms classify the patients as “high risk” or “low risk”)
and repeating continuously to automatically audit scheduled appointments and provide updated appointment risk predictions upon on-demand requests, 
    PNG
    media_image10.png
    91
    454
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    197
    438
    media_image11.png
    Greyscale

Srinivas teaches that false negatives are a measure of how accurate the prediction model is, however Srinivas does not teach, however Morris teaches
adjusting the initial predictions for appointments if a false negative is detected, resulting in adjusted predictions;
page 3:

    PNG
    media_image12.png
    623
    1263
    media_image12.png
    Greyscale

	Here the adjustment in view of posterior belief (i.e. what the model indicates after the information gathered has been modelled) is to stop gathering data (in view of Srinivas this suggests limiting the amount of data and/or variables that are modelled).
providing the adjusted predictions to a meta-classifier
	in view of Srinivas, stopping the modelling/gathering of additional data as part of the modelling effort suggests providing the adjusted model to the meta-classifier.
	Morris teaches a variant of the very well-known Wald test, which models the cost/benefit of including additional data (i.e. signals) into the model.  The Wald test provides the benefit of optimizing the modelling effort based on the decreasing benefit/increasing cost of adding additional data (i.e. signals) into the model.
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Srinivas to have included adjusting the models as per the Wald test as suggested by Morris because it would have provided the benefit of optimizing the modelling effort.  Modelling is data intensive and time intensive (from the data scientist’s standpoint who is performing the modelling).  Using Wald’s test as suggested by Morris would help the modeler understand when including additional data(or signals) into the model does not appreciably increase the predictive power of the model.  Furthermore, given that Srinivas method uses various statistical techniques to calculated/model the various parameters discussed, there is a reasonable expectation of success in further performing the calculations taught by Morris.
Srinivas does not explicitly state: recording patient data to a data store; wherein the read replica continuously queries the data store to reflect changes in the data in real-time;
Gupta, directed to synching data between databases (Abstract), discloses this limitation  
(0032-0033 - replicator detects writes to a database (recording data to a data store) and performing cross-regional replication to a server DB in real time 
0032- The replicator 160 may be provided as a component discrete or separate from the east and west regional servers, or may be provided as part of either or both of the east and west regional servers. Although a single replicator 160 is illustrated, a separate replicator may be provided within each of the east and west regional servers.
[0033] One job of the replicator 160 is to perform a cross-region replication (copy) operation that when data is written into the DB of one regional server (interpreted as recording to a date store), the data is cross-replicated or copied into a DB read/replica of another regional server. To do so, as one example, the replicator 160 may be configured (e.g., programmed, built, etc.) to detect (e.g., via monitoring or snooping) for writes to the Master Database, and to perform the cross-replication operation in response to a write detection. As another example, the API (e.g., east API 122) may be configured to notify the replicator 160 whenever it performs a write to the Master Database, and the replicator 160 may perform the cross-replication operation in response to such notification. In order to sync data between the east- and west-region server arrangements in real-time or near-real-time, the cross-replication of data by the replicator 160 should occur as quickly as possible. In one example embodiment, the replicator 160 accomplishes cross-replication of the data to the replica within milliseconds (e.g., a range of 1-10 milliseconds).
It would have been obvious to one of ordinary skill in the art to have modified Srinivas in view of Morris read replica to include Gupte’s queries and real-time updates, helping provide redundancy protection between two locations in case a failure occurs in one location, for example, by a disaster (e.g., earthquake; flood; power outage…hard disk drive (HDD) failure; loss of path, etc.) (Gupte, 0002, 0023)
Srinivas does not teach:  
comparing the final predictions to a pre-determined risk threshold to identify high risk appointments; 
Keohane, directed to calculating a probability of attendance at an event, discloses comparing predictions to a threshold to identify likelihoods a scheduled meeting will take place (6(62)-7(4)- …For example, a scheduled event with a meeting status of 0.9 and above may be graphically coded as green for visual output on a display device, a scheduled event with a meeting status of 0.5 to 0.9 may be gray for visual output on a display device, and a meeting status value below 0.1 may be red for visual output on a display device. Thus, a user can easily identify the state or likelihood that a scheduled meeting will take place.)
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Srinivas to have included comparison of a risk to a threshold because it would have provided the benefit of helping to classify Srinivas appointment as high risk.  One of the issues addressed by Keohane is providing a provider an indication of a probability of attendance.  Combining Keohane with the teachings of Srinivas and Morris and Gupta would provide the benefit of informing health care providers of the risk of no attendance, thus further highlighting the medical risk of a person who is scheduled for treatment not attending their appointment (this is a medical risk as well because the risk of the person incurs by not having their appointment).
Srinivas does not teach:  
compiling final predictions into a communicable payload; returning the payload using an Application Programming Interface (API); displaying the final predictions on a provider interface
Keohane discloses this limitation (Figure 1, Figure 6, 6(43-49) – displaying calculated probability of attendance on inviting user’s interface;  ”…For example, list 600 may be displayed in a user interface so that an inviting user can easily identify users that have accepted an invitation to a scheduled event but that may potentially not attend the scheduled event. Additionally, the estimated attendance calculated as described above may be output for viewing by the user…”); See Figure 1 –users connected over a network)
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Srinivas and Morris and Gupta to have included display of probability of attendance because it would have provided the benefit of helping the healthcare provider understand the risk of a patient not showing up for an appointment.  One of the issues addressed by Keohane is providing an indication of risk for an individual.  Combining Keohane with the teachings of Srinivas would provide the benefit of informing health care providers of the risk of a no-show, thus further highlighting the medical risk of a person who is scheduled for treatment not attending their appointment (this is a medical risk as well because the risk of the person incurs by not having their appointment).
Srinivas does not explicitly state providing the updated appointment risk predictions at predetermined intervals 
Keohane discloses periodically evaluating users’ scheduled events and updating a probability of attendance (See Figure 6, 4(59-62), 6(8-49);  “…an electronic calendar system periodically evaluates the scheduled events of users to determine schedule conflicts and to calculate an estimated count of attendees that may attend a scheduled event; “…The electronic calendar system may periodically interrogate the client systems of User_1, User_2, and User_3 for identification of a schedule conflict. A return value indicating any identified schedule conflicts is then communicated from the client systems in response to the interrogation.…The attendees increment values of field 602b may then be summed and truncated indicating a probable attendance of two attendees. In the illustrative example, the truncated sum (Attendance) of the attendee increments is two, thus indicating the likelihood that one less invitee that has accepted the invitation will actually attend the scheduled event. List 600 is preferably output on a display device for viewing by the inviting user. For example, list 600 may be displayed in a user interface so that an inviting user can easily identify users that have accepted an invitation to a scheduled event but that may potentially not attend the scheduled event. Additionally, the estimated attendance calculated as described above may be output for viewing by the user…”)) 
Here Keohane teaches providing the updated appointment risk predictions at predetermined intervals (See Above).   It would have been obvious to one of ordinary skill in the art to have modified the teachings of Srinivas to have included providing the risk predictions at predefined intervals because it would have provided a “recent status” of the probability of a patient not showing up for an appointment.  One of the issues addressed by Keohane is providing a provider an indication of risk for an individual.  Combining Keohane with the teachings of Srinivas and Morris and Gupta would provide the benefit of informing health care providers of the risk of a no-show based on the latest information, thus further highlighting the medical risk of a person who is scheduled for treatment not attending their appointment (this is a medical risk as well because the risk of the person incurs by not having their appointment).

	Regarding Claim 2, Srinivas teaches
2. The method of claim 1, further comprising assigning a human-readable confidence string based on a magnitude of a risk score.
Section 4.2

    PNG
    media_image13.png
    250
    735
    media_image13.png
    Greyscale

The strings “L” and “H” denote low and high risk patients.

Claim 3-4 recite substantially similar subject matter to Claim 1 and stand rejected based on the same citations and rationale as applied to Claim 1.

Regarding Claim 5, Srinivas teaches
	5. The method of claim 1, wherein the base classifier group comprises a random forest ensemble, a gradient boosted machine, and a neural network.
	Page 249 column 1:
	
    PNG
    media_image14.png
    248
    754
    media_image14.png
    Greyscale

	Page 251 column 2:
	
    PNG
    media_image15.png
    277
    752
    media_image15.png
    Greyscale

	The stacking being described here is the selection of the most accurate classifier in the ensemble method.  Here ANN (artificial neural network – i.e. a neural network as claimed) RF (random forest as claimed) and SGB (stochastic gradient boosting or gradient boosting as claimed) are the base classifiers from which the stacking method selects which one is the most accurate.  (This is the same selection of base classifiers as shown in applicant’s Figure 14).

	Regarding Claim 6, Srinivas teaches
6. The method of claim 1, wherein the meta-classifier is a neural network.
	Page 251
           
    PNG
    media_image16.png
    148
    755
    media_image16.png
    Greyscale

	Here logistics regression (i.e. a simple linear classifier) is used as the meta-classifier.  While the claim recites a neural network, this is an understood equivalent in the art (official notice is taken neural networks are one of many known classifiers for classifying data).  It would have been obvious to one of ordinary skill in the art to have modified Srinivas to have included where the meta-classifier in the stacking approach was a neural network because it would have provided a predictable result.  Additionally given the known finite ways that classification can be performed (e.g. various regression techniques, neural networks, support vector machines, etc.) it would have been at least obvious to try neural networks as a meta-classification method because it would have provided a predictable result (here it is predictable because one is putting the data into one kind of classifier versus another – these classifiers work the same way in that data is input and a result is correlated with the inputs, i.e. a dependent variable is correlated mathematically with independent variables)

	Regarding Claim 7, Srinivas teaches
7. The method of claim 1, wherein patient data and appointment data is at least one of demographic data, appointment data, patient scheduling data, and patient form data.
Page 248

    PNG
    media_image17.png
    575
    760
    media_image17.png
    Greyscale

Here appointment information (i.e. data) is used in the model.

Regarding Claim 8, Srinivas teaches
8. The method of claim 1, further comprising automatically performing a prediction for each scheduled appointment at a predetermined period in advance of a scheduled appointment time or date.
Page 248 column 2

    PNG
    media_image18.png
    158
    762
    media_image18.png
    Greyscale

The system predicts (i.e. models) 72 hrs in advance when patients will be a no show.

Claims 17, 19 and 20 recite similar limitations to those addressed by the rejection of Claims 1, 2 and 4-8 above and are therefore rejected under the same rationale.

Furthermore regarding the software and generic computer system elements of Claim 17, Srinivas does not teach implementing the method steps per se with software and hardware, however official notice is taken that implementing method steps with a computer (including generic computer elements and software) is old and well known.  It would have been obvious to one of ordinary skill in the art to have performed the method steps of Srinivas and Morris and Gupta and Keohane using computer hardware and software with the well-understood benefit of making the method steps faster and more efficient since they were performed using a computer.

Regarding Claim 9, Srinivas teaches performing a prediction but does not teach, however Keohane teaches:
9. The method of claim 1, further comprising receiving prediction requests through a user interface.  ((7(5-10), Figure 6 - the meeting status may be viewed by at least one of the invitees. For example, an invitee may interrogate an inviting user's calendar for a meeting status value (interpreted as prediction request). The meeting status value may be conveyed to an interrogating invitee as a numerical value calculated as a quotient as described above.)
(See also Figure 6 - the user’s invitation request can be considered a “request for a prediction” on another user attending the meeting
 “…A user’s event invitation includes a request for a user may issue event invitations to a plurality of users…”
“…list 600 may be displayed in a user interface so that an inviting user can easily identify users that have accepted an invitation to a scheduled event but that may potentially not attend the scheduled event. Additionally, the estimated attendance calculated as described above may be output for viewing by the user...”
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Srinivas and Morris and Gupta to have included receiving requests through an interface of Keohane because it would have provided the benefit of helping the healthcare provider understand the risk of a patient not showing up for an appointment.  One of the issues addressed by Keohane is receiving prediction requests through a user interface and providing a probability of no attendance for an individual.  Combining Keohane with the teachings of Srinivas and Morris and Gupta would provide the benefit of informing health care providers of the risk of a no-show, thus further highlighting the medical risk of a person who is scheduled for treatment not attending their appointment (this is a medical risk as well because the risk of the person incurs by not having their appointment).  Given that one of the duties of a healthcare provider is to care for individuals, being able to inquire upon the no-show risk for an individual (in addition to obtaining other medical salient information for a patient such as what that person’s medical issues are) would provide an overall medical picture of the person.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623